      Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 1 of 16



                                    No. 19-1796C                             Redacted Version
                          (Judge Patricia E. Campbell-Smith)

             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              BID PROTEST



                          AMAZON WEB SERVICES, INC.,

                                      Plaintiff,
                                          V.

                               THE UNITED STATES,

                                     Defendant,

                                         and

                           MICROSOFT CORPORATION,
                                Defendant-Intervenor.


DEFENDANT'S REPLY IN SUPPORT OF OBJECTIONS TO CERTAIN MATERIAL
 DESIGNATED AS PROTECTED AND MOTION TO STRIKE AND SUBSTITUTE


                                               JOSEPH H. HUNT
                                               Assistant Attorney General
OF COUNSEL:
                                               ROBERT E. KIRSCHMAN, JR.
MICHAEL G. ANDERSON                            Director
BENJAMIN M . DILIBERTO
Assistant General Counsel                      PATRICIA M . MCCARTHY
Washington Headquarters Service &              Assistant Director
Pentagon Force Protection Agency
Office of General Counsel                      ANTHONY F. SCHIAVETTI
Department of Defense                          RETAE. BEZAK
                                               Trial Attorneys
TYLER J. MULLEN                                U.S. Depaii ment of Justice
CCPO Legal Advisor                             Civil Division
Assistant General Counsel                      Commercial Litigation Branch
Defense Info1mation Systems Agency             PO Box 480, Ben Franklin Station
Office of th e General Counsel                 Washington, D.C. 20044
                                               Tel: (202) 305-7572
                                               Fax: (202) 305-1 571
                                               anthony.f. schiavetti@usdoj.gov

Januaiy 2, 2020                                Attorneys for Defendant
            Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 2 of 16



                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

DISCUSSION ..................................................................................................................................3

          I.         AWS Misapprehends The Applicable Law .............................................................3

          II.        AWS Has Failed To Justify The Specific Redactions It Proposes ..........................8

                     A.         The Redactions To Which We Object Would Not Reveal AWS’s
                                Proposed Price .............................................................................................8

                     B.         The Redactions To Which We Object Would Not Reveal AWS’s
                                Proposed Technical Solution .......................................................................9

                     C.         The Redactions Of Technical Ratings Or Comparisons Are Not
                                Warranted ...................................................................................................12

CONCLUSION ..............................................................................................................................12




                                                                      i
            Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 3 of 16




                                                 TABLE OF AUTHORITIES

Cases

Akal Sec., Inc. v. United States,
  87 Fed. Cl. 311 (2009) ........................................................................................................... 5, 12

Allied Technology Group, Inc. v. United States,
  94 Fed. Cl. 16 (2010), aff'd, 649 F.3d 1320 (Fed. Cir. 2011) ........................................ 4, 7, 8, 12

AM Gen., LLC v. United States,
 115 Fed. Cl. 653 (2014) ..................................................................................................... 6, 8, 12

Anham FZCO v. United States,
 144 Fed. Cl. 697 (2019) ........................................................................................................... 7, 8

Def. Tech. Inc. v. United States,
 99 Fed. Cl. 103 (2011) ................................................................................................................. 3

Dell Fed. Sys., L.P. v. United States,
 906 F.3d 982 (Fed. Cir. 2018) ..................................................................................................... 5

Linc v. Gov’t Servs., LLC v. United States,
  96 Fed. Cl. 672 (2010) ..................................................................................................... 5, 10, 12

Precision Asset Mgmt. Corp. v. United States,
  135 Fed. Cl. 342 (2017) ............................................................................................................... 8

SupplyCore Inc. v. United States,
  132 Fed. Cl. 480 (2017) ............................................................................................................. 12

Tech Sys., Inc. v. United States,
  98 Fed. Cl. 228 (2011) ............................................................................................................... 12

Torres Advanced Enter. Sols., LLC v. United States,
  135 Fed. Cl. 1 (2017) ............................................................................................................... 3, 7

Statutes

41 U.S.C. § 2102(a)(1).................................................................................................................... 4

Regulations

FAR 15.207(b) ................................................................................................................................ 4

                                                                       ii
        Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 4 of 16



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

AMAZON WEB SERVICES, INC.,                        )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )             No. 19-1796C
                                                  )    (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                                )
                                                  )
               Defendant,                         )

and

MICROSOFT CORPORATION,                            )

               Defendant-Intervenor.              )

 DEFENDANT’S REPLY IN SUPPORT OF OBJECTIONS TO CERTAIN MATERIAL
  DESIGNATED AS PROTECTED AND MOTION TO STRIKE AND SUBSTITUTE

       Defendant, the United States, respectfully replies to the response of plaintiff, Amazon

Web Services, Inc. (AWS), (ECF Nos. 87, 88), to our motion objecting to certain material AWS

designated as protected and requesting that the Court strike the redacted version of AWS’s

complaint that it filed on the public docket (ECF No. 26). As we explained in our opening brief,

AWS’s public complaint contains overbroad redactions not warranted by law or this Court’s

protective order. Although AWS now in response agrees that ECF No. 26 should be stricken and

proposes to remove some of the improper redactions from its complaint, it nevertheless proposes

to continue to redact a significant quantity of material that plainly does not qualify as protected

material, as we demonstrated in our opening brief. See ECF No. 53. The United States,

therefore, renews its request that the Court strike the redacted complaint at ECF No. 26 and

substitute in its place the proposed redacted complaint we attached to our opening brief at ECF

No. 53-2.
        Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 5 of 16




       As an initial matter, the United States disputes AWS’s assertion that the protective order

“allows for Court resolution of disputed redactions before filing of the Redacted Complaint, but

does not provide the right to seek resolution after filing of the redacted pleading.” Pl. Memo in

Support of Resp. to Mot. To Strike (Pl. Resp.), ECF No. 88, at 3. On the contrary, the protective

order, now amended in ways not pertinent to the instant dispute, states unequivocally that “[a]ny

party at any time may object to another party’s designation of certain information as protected.”

Amended Protective Order, ECF No. 69, at 4 (¶ 12(d)) (emphasis added). Although the

protective order does not spell out the precise method contemplated in the event that the parties

are unable to reach agreement regarding redactions, it provides that “the objecting party may

submit the matter to the court for resolution.” Amended Protective Order, ECF No. 69, at 4

(¶ 12(d)). This language, read in combination with the “at any time” language quoted above

from the previous sentence in the order, plainly permits the filing of objections after a public

version of a filing has been docketed. As we explained in our opening brief, we followed this

paradigm in this case in the interest of facilitating prompt public access to material that no party

alleges is protected, in light of what appeared likely, and has proven, to be a protracted

disagreement about the propriety of AWS’s insistence on withholding additional information

from the public record.1




   1
      We also dispute AWS’s characterization suggesting that the United States was unwilling to
discuss the issue of redactions. On the contrary, we spent considerable time and resources
discussing the issue with AWS and Microsoft on multiple occasions. Only when it became clear
- from AWS’s refusal to remove more than a few, largely non-substantive redactions from its
initial proposal - that the parties had reached an impasse did we decline to expend further
resources discussing an issue on which it had become clear the parties would not agree.


                                                  2
        Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 6 of 16




                                           DISCUSSION

I.     AWS Misapprehends The Applicable Law

       AWS adheres to a common misreading of the protective order, a misreading that this

Court had repeatedly rejected. Pl. Resp., ECF No. 88, at 5. The protective order defines

“protected information” as “information that must be protected to safeguard the competitive

process, including source selection information, proprietary information, and confidential

information.” Amended Protective Order, ECF No. 69, at 1 (¶ 1). The Court has consistently

made clear that the phrase “must be protected to safeguard the competitive process” is

indispensable in this definition. That is, not all source selection, proprietary, or confidential

information is automatically worthy of protection, but only that subset of such types of

information that must be protected to safeguard the competitive process. See, e.g., Torres

Advanced Enter. Sols., LLC v. United States, 135 Fed. Cl. 1, 8 (2017). AWS relies on the

Federal Acquisition Regulation’s definition of source selection information, but this definition

would include a great quantity of information that this Court routinely publishes and that AWS

itself has made public in its complaint. Instead, for source selection or any other information to

warrant protection, the party proposing that this information be withheld from the public record,

in contravention of the presumption of public access to judicial records, must demonstrate that

such withholding is necessary to safeguard the competitive process. Def. Tech. Inc. v. United

States, 99 Fed. Cl. 103, 106 n.* (2011). AWS has failed to make such a demonstration with

regard to the information at issue here.

       Moreover, the statutes and regulations AWS cites regarding the safeguarding of source

selection information specifically limit their restrictions to the time period “before the award of a



                                                  3
        Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 7 of 16




Federal agency procurement contract,” 41 U.S.C. § 2102(a)(1), or “throughout the source

selection process,” FAR 15.207(b). But the source selection in this case is complete – the

Department of Defense (DOD) has selected Microsoft and awarded it the contract. Although

AWS seeks relief from this Court that could ultimately lead to some form of renewed

competition, this is not a pre-award protest, where some extra precautions may be required to

safeguard a competition that remains ongoing. Although the Court has recognized that renewed

competition may follow in the wake of a successful bid protest, it has still required a

demonstration that the particular information that a party seeks to protect must be hidden from

public view to safeguard such a future competition. For example, in Allied Technology Group,

Inc. v. United States, 94 Fed. Cl. 16, 23 n.1 (2010), aff'd, 649 F.3d 1320 (Fed. Cir. 2011), the

Court observed that, were the plaintiff ultimately afforded an opportunity to revise its proposal in

a reopened competition, it would undoubtedly change its proposal in several respects. Similarly

here, in the event that revised proposals were permitted in the event of a renewed competition in

the future, both parties could be expected to revise their proposals, rendering moot DOD’s

evaluation judgments of proposals that would be in that instance superseded by revisions.

Likewise, if renewed evaluations were made based on existing proposals, no party would be in a

position to gain any competitive advantage.

       As we explained in our opening brief, the purpose of the protective order is to safeguard

the competitive process – that is, to sacrifice transparency in a limited way to maintain a level

playing field for all offerors. Given that Microsoft’s evaluation ratings are now public, the

competitive process is served, not harmed, by the release of AWS’s evaluation ratings. Indeed,

the Court of Appeals for the Federal Circuit has upheld corrective action by an agency that



                                                 4
        Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 8 of 16




elected to disclose the prices of each offeror to level the playing field in a renewed competition.

Dell Fed. Sys., L.P. v. United States, 906 F.3d 982, 997 (Fed. Cir. 2018). Moreover, as we

previously explained, this Court has found that stale evaluation judgments from an earlier

competition provide little if any potential for harm if released. Linc v. Gov’t Servs., LLC v.

United States, 96 Fed. Cl. 672, 723 (2010); Akal Sec., Inc. v. United States, 87 Fed. Cl. 311, 314

n.l (2009).

       Additionally, it is unclear how public disclosure of this information could harm AWS in

any renewed competition. Notably, Microsoft was provided a debriefing in this procurement,

pursuant to FAR 15.506. See FAR 15.506(b) (“Debriefings of successful and unsuccessful

offerors may be done orally, in writing, or by any other method acceptable to the contracting

officer.”) (emphasis added). That debriefing, like AWS’s, provided extensive information about

the evaluation, including redacted versions of the Final Price Evaluation Board Report, the

Source Selection Evaluation Board Report, the Source Selection Advisory Council Report, and

the Source Selection Decision Document. Although the agency was careful to redact AWS’s

proprietary information, these documents appropriately revealed to Microsoft the adjectival

ratings assigned to both offerors under every evaluation factor, as well the fact that Microsoft

submitted a lower price than AWS - though AWS’s total evaluated price was not revealed. The

agency properly provided this information to Microsoft to inform it of the “the basis for the

selection decision and contract award.” FAR 15.506(a)(1).

       Separately, contrary to AWS’s allegation, the fact that we declined to object to improper

redactions five years ago in two companion cases unrelated to the present case does not in any

way limit our ability to do so now, nor should the Court find itself bound by such isolated past



                                                 5
        Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 9 of 16




practice. All things being equal, the United States has a strong interest in transparency. As is

apparent from the paucity of published decisions on this issue and from the Court’s experience,

given the expedited nature of bid protest litigation, the parties to such cases frequently decline to

bring disputes over redactions to the Court for resolution. The litigation decisions made in one

case, however, does not bind the United States to the same choices in all future cases. The

significant demonstrated public interest in this case demands that the parties and the Court take

great pains to meticulously review material withheld from the public domain to ensure it meets

the proper standard for such withholding. The information at issue that AWS seeks to withhold

does not meet this standard, and past practice in other cases does nothing to alter that conclusion.

Nor is the disparity in any way “unfair” to AWS, which is entitled to the protection afforded by

the protective order, but not entitled to improperly withhold information from the public domain

merely because it would embarrass AWS, or because AWS would prefer that such information

remain hidden from public view.

       Oddly, AWS dismisses the cases we cited for the strong and well-established

presumption of public access to judicial records as not arising in the bid protest context. Pl.

Resp., ECF No. 88, at 6. But AWS appears to agree that this presumption applies even in the bid

protest context, and even states that it “readily acknowledges and supports” the rule. Id. at 4.

Although bid protests regularly involve information that properly warrants protection as an

exception to the general rule, such exceptions must be justified, and balanced against the

background presumption of public access. See AM Gen., LLC v. United States, 115 Fed. Cl. 653,

660 n.1 (2014). AWS articulates no principled distinction for its belief that transparency is less

important in bid protests.



                                                  6
       Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 10 of 16




       Although AWS is correct that none of the opinions we cite involved a dispute about

redactions prior to the conclusion of the litigation – such opinions are rare, and rarely published

when issued – the Court routinely publishes information akin to the information AWS seeks to

withhold from the public record here, despite enjoining the agency procurement decision,

presumably setting up a renewed competition. See, e.g., Anham FZCO v. United States, 144 Fed.

Cl. 697, 705-06 (2019); FCN, Inc. v. United States, 115 Fed. Cl. 335, 350 (2014). Moreover,

even when denying injunctive relief, the Court has recognized that the competition may be

renewed in some fashion, either because the unsuccessful protester has appealed the decision or

for other reasons. See, e.g., Allied Tech. Grp., 94 Fed. Cl. at 23 n.1. The Court has nevertheless

held the proponent of redactions to the standard we have expressed, requiring a demonstration

that protection of the information is necessary to safeguard the competitive process. Id.

Moreover, in none of the cases we cited or of which we are aware has the Court expressed that a

different standard should apply to information published in judicial decisions as opposed to in

the public versions of filings made during the pendency of the litigation. The purpose of and

standard dictated by the protective order remains the same in each circumstance, and the Court

should, therefore, employ the same analysis.

       Finally, AWS’s reliance on Torres Advanced Enter. Sols., LLC v. United States is

misleading. 135 Fed. Cl. at 9; Pl. Resp., ECF No. 88, at 7. As we note above, the Court in

Torres made clear that even information that may qualify as source selection information is only

properly withheld from the public record if necessary to safeguard the competitive process.

Torres, 135 Fed. Cl. at 8. Moreover, although the Court agreed to redact pricing and proprietary

information, it declined to redact other information the protester sought to keep out of the public



                                                 7
       Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 11 of 16




record – likely because it found the information embarrassing – regarding poor past performance,

the agency’s responsibility determination, and other information that the protester failed to

demonstrate would cause it competitive harm if released. Id. at 10. Similarly here, AWS has

failed to demonstrate that, more that serving its own purposes, the redactions it seeks are

required to safeguard the competitive process. The Court should decline to redact information

from the public record absent such a showing.

II.    AWS Has Failed To Justify The Specific Redactions It Proposes

       A.      The Redactions To Which We Object Would Not Reveal AWS’s Proposed Price

       Although it is debatable whether even the total evaluated price (TEP) the agency

calculated based on AWS’s proposal is properly redacted, given that the TEP itself a product of

the agency’s evaluation judgments and not solely determined by AWS’s discretion, we did not

object to AWS’s redaction of its TEP or a figure expressing the percentage by which it differs

from Microsoft’s now-public TEP. AWS, however, proposes to also redact any language

revealing that Microsoft’s TEP was lower than AWS’s. Pl. Resp., ECF No. 88, at 8. This is

plainly inconsistent with the practice of this Court, which routinely publishes this information.

See, e.g., Allied Tech. Grp., 94 Fed. Cl. at 24 & n.1 (publishing language revealing which offeror

had higher price); AM Gen., 115 Fed. Cl. at 697-98 (same); Precision Asset Mgmt. Corp. v.

United States, 135 Fed. Cl. 342, 356 (2017) (same, in a case enjoining award decision); Anham

FZCO, 144 Fed. Cl. at 706 (same). Thus, the fact that Microsoft proposed a lower price is not in

itself worthy of protection. The redactions to which we objected in paragraphs 188 and 218 do

not reveal AWS’s price or any other information that would compromise a renewed competition.




                                                 8
        Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 12 of 16




        The remaining proposed redactions in paragraphs 188 and 218 have nothing to do with

price, but discuss the agency's relative evaluation of the two proposals on other factors. As we

demonstrate below and in our opening brief, such redactions are not waITanted.

        B.      The Redactions To Which We Object Would Not Reveal AWS's Proposed
                Technical Solution

        The redactions to which we object in paragraphs 26 and 119 of the complaint do not

reveal anything about AWS 's proposed technical solution. Rather, they merely describe the

evaluation judgments and factual statements of source selection officials regarding

                                                                                 . Nothing in this

discussion even mentions AWS's proposed solution, with the sole exception of one reference in

paragraph 119i, on page 58, to AWS's Nitrn architecture. But elsewhere in the complaint,

including in this same paragraph, A WS reveals in the public version of its complaint that its

proposal features its Nitrn architecture, and it touts its capabilities. There is, therefore, no cause

to redact another reference to the same product feature, merely because it is featured in a less

favorable light from AWS 's perspective.

        Moreover, the competitive process, which has been completed for this procurement, will

not be haim ed by revealing how these paiiicular source selection officials viewed -

                                                                              . Even in the event of a

renewed competition, it is difficult to imagine how this infonnation could negatively impact the

competitive process. As with other info1mation, in the event of a new evaluation of existing

proposals, neither pa1iy would have an oppo1iunity to take advantage of any new infonnation.

Even if the paiiies were presented with the oppo1iunity to revise parts or all of their proposals,

AWS has failed to show any likelihood that Microsoft could leverage infonnation about how


                                                   9
        Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 13 of 16




evaluation official weighed                                                                 so as to

give it a competitive advantage, especially given the accelerated timetable on which this

procurement has proceeded. See Linc Gov't Servs., 96 Fed. Cl. at 723 (qualitative evaluations

have no bearing on the competitive process).

       The redactions to which we object in paragraphs 122, 126, and the heading preceding

paragraph 125 likewise do not reveal AWS’s proposed technical solution. These redactions

cover AWS’s characterization of evaluation judgments made by source selection officials, and

AWS’s disagreement with those judgments. Demonstrating its desire to use the protective order

as both a shield and a sword, AWS declined to redact allegations touting the capabilities of its

proposed Snowball Edge devices, declining even to protect the identity of these products. AWS

also felt no need to protect its subjective allegation that its tactical edge offering was superior to

Microsoft’s. But AWS demonstrates its true intent when it insists on redacting the contrary

reasoned judgment of source selection officials. This selective approach is perhaps most clearly

demonstrated in paragraph 125b on page 62, where AWS declined to redact an arguably

favorable judgment of the Technical Evaluation Board (TEB), but continues to defend the

redaction of similar judgments that AWS deems less favorable.

       Moreover, it is clear from the context that AWS declined to redact that this section

discusses the agency’s assessment of AWS’s proposed tactical edge devices, and that AWS is

dissatisfied with those assessments. Removal of this information from the public record will not

serve the interest of protecting the competitive process, even in the event of some form of

renewed competition.




                                                  10
       Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 14 of 16




       In paragraph 129a, AWS seeks to redact quotations from the publicly advertised Request

for Proposal (RFP), and AWS’s interpretation thereof. Obviously, there can be no proper basis

to protect this information, which was intentionally provided to all offerors and the public and

which remains in the public domain. Redactions to which we objected in paragraph 129b do not

reveal any proprietary information or information otherwise warranting protection.

       AWS’s position on paragraph 150a is undermined by AWS’s own previously filed

redacted complaint. AWS does not argue that                          substantively warrants

redaction, but argues that redaction of                          alone would allow Microsoft to

                                                                        . Pl. Resp., ECF No. 88, at

9. But even assuming that were possible given the use of a proportional font, in which character

widths vary, AWS has already revealed this information in ECF No. 26. In that filing,



-           is protected with a separate redaction from

73. Any information conveyed by the width of
                                                                                        -
                                                                                  . ECF No. 26 at

                                                                    is, therefore, already public.

Likewise,                                                   from AWS’s proposal in paragraph

142 cannot be supported by the same rationale, as at least one of
                                                                    -         was protected by

separate redactions that could be measured for length, for whatever that measurement is worth.

       Further, the other redactions AWS proposes in paragraphs 7 and 142 do not reveal

proprietary information, and those it proposes in paragraph 148 do not appear to directly relate to

AWS’s proposal at all. The information AWS seeks to protect in these paragraphs is either

reflected in other language that is already public in those or other paragraphs, or simply does not

reveal any proprietary information about AWS’s proposal or other information that requires

protection to safeguard the competitive process.



                                                11
       Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 15 of 16




       C.      The Redactions Of Technical Ratings Or Comparisons Are Not Warranted

       Finally, as we have demonstrated above and in our opening brief, redaction of agency

technical ratings and comparisons of ratings of AWS to Microsoft are inappropriate. The Court

has repeatedly examined this issue in the past and consistently concluded that redaction of this

type of material is impermissible. See, e.g., Tech Sys., Inc. v. United States, 98 Fed. Cl. 228,

239-41 (2011); SupplyCore Inc. v. United States, 132 Fed. Cl. 480, 486-87 (2017); see also AM

Gen., 115 Fed. Cl. at 660 n.1 (“The Court is unpersuaded that the agency’s evaluation of [the

plaintiff], as represented in [its] past performance rating, adjectival ratings, and number of

strengths and weaknesses, rises to the level of protected information.”); Allied Tech. Grp., 94

Fed. Cl. at 23 n.1 (redacting only certain pricing and discount information and declining to redact

extensive proposal and agency evaluation information), aff’d, 649 F.3d 1320 (Fed. Cir. 2011);

Akal Sec., Inc., 87 Fed. Cl. at 314 n.1 (declining to redact adjectival ratings); Linc Gov't Servs.,

96 Fed. Cl. at 723 (same). AWS has not demonstrated that any unusual factor exists in the

circumstances of this case that would warrant protection of this kind of information here to

safeguard the competitive process. Accordingly, the Court should not permit AWS to restrict the

public’s access to the information it improperly proposes to protect in paragraphs 4, 10, 82, 107,

110, 119(j), 120, 121, 122, 129(a), 131, 132, 137, 139, 140, 152, 153, 158, 159, 160(a), 161, 162,

166, 167, 168, 172, 188, 194, 198, 201, 202, 203, 204, 205, 206, 217, 218, and 222.

                                          CONCLUSION

       For these reasons and those set forth in our opening brief, the United States respectfully

requests that the Court strike AWS’s redacted complaint (ECF No. 26) and substitute it with the

proposed redacted complaint filed with our opening brief as Attachment B (ECF No. 53-2).



                                                 12
       Case 1:19-cv-01796-PEC Document 158 Filed 02/12/20 Page 16 of 16




                                       Respectfully submitted,

                                       JOSEPH H. HUNT
                                       Assistant Attorney General

                                       ROBERT E. KIRSCHMAN, JR.
                                       Director

                                       s/ Patricia M. McCarthy
                                       PATRICIA M. MCCARTHY
OF COUNSEL:                            Assistant Director

MICHAEL G. ANDERSON                   s/ Anthony F. Schiavetti
BENJAMIN M. DILIBERTO                 ANTHONY F. SCHIAVETTI
Assistant General Counsel             RETA E. BEZAK
Washington Headquarters Service &     Trial Attorneys
Pentagon Force Protection Agency      U.S. Department of Justice
Office of General Counsel             Civil Division
Department of Defense                 Commercial Litigation Branch
                                      PO Box 480
TYLER J. MULLEN                       Ben Franklin Station
CCPO Legal Advisor                    Washington, D.C. 20044
Assistant General Counsel             Tel: (202) 305-7572
Defense Information Systems Agency    Fax: (202) 305-1571
Office of the General Counsel         anthony.f.schiavetti@usdoj.gov

January 2, 2020                       Attorneys for Defendant




                                      13
